Citation Nr: 1122646	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  08-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for a service-connected total hysterectomy with bilateral oophorectomy and history of uterine suspension, currently evaluated 50 percent disabling.

2.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for posttraumatic stress disorder (PTSD), claimed as due to military sexual trauma.

3.  Entitlement to service connection for PTSD, claimed as due to military sexual trauma.

4.  Whether the withholding of compensation benefits awarded after September 15, 1981 to recoup the amount of severance pay received by the Veteran was proper.

5.  Entitlement to an increased disability rating for service-connected bunionectomy with corns, right foot, with heel spur, status-post arthroplasty of 5th digit, currently evaluated 10 percent disabling.

6.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for onychomycosis.

7.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for various dental conditions for compensation purposes, to include removal of wisdom teeth, crowns, braces, and teeth implants.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1979 to September 1992.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a November 2007 rating decision and a January 2008 letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Procedural history

Increased rating claims

In a June 1994 rating decision, the RO awarded the Veteran service connection for residuals of bilateral bunionectomies.  A single noncompensable disability rating was assigned.  Subsequently, this single disability rating was split into two, with one noncompensable rating assigned for each foot.  

In a February 1998 rating decision, the RO also awarded the Veteran service connection for residuals of uterine suspension.  A 10 percent disability rating was assigned.  Notably, the Veteran underwent a total hysterectomy in 1999, and in an April 2000 decision, the RO increased this disability rating from 10 to 50 percent.  

In the above-referenced November 2007 rating decision, the RO denied the Veteran's increased rating claims for her service-connected hysterectomy residuals with uterine suspension, and for residuals of her right foot bunionectomy.  The Veteran disagreed with these determinations and perfected an appeal as to both issues.  As will be discussed in more detail below, the Veteran has since withdrawn her appeal as to her hysterectomy claim, and it will be dismissed below.

The Board notes that during the pendency of her appeal, the RO increased the Veteran's disability rating for her service-connected right foot bunionectomy residuals from 0 to 10 percent, effective July 3, 2006.  See the RO's October 2010 rating decision.  The Veteran subsequently presented testimony regarding the continued severity of her right foot disabilities at a March 2011 hearing before the undersigned Veterans Law Judge (VLJ).  Based on this testimony, it appears that the Veteran is not completely satisfied with the assignment of this increased 10 percent rating, and desires to proceed with her appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].

New and material evidence claims

The RO has previously denied the Veteran's PTSD service-connection claim in rating decisions dated in February 1998, December 2002 and March 2006.  The RO also denied the Veteran's dental claim in February 2003, and her onychomycosis claim in June 2005.  The Veteran did not appeal any of these determinations. 
The Veteran has since filed requests to reopen each of these previously-denied service-connection claims.  In the above-referenced November 2007 rating decision, the RO denied the Veteran's requests to reopen her PTSD and onychomycosis claims, based on a finding that the Veteran had not submitted new and material evidence as to either claim.  The RO also denied the Veteran's dental claim on its merits.  The Veteran disagreed with these determinations, and perfected an appeal as to all three issues.

The Board notes that, with respect to the Veteran's dental claim, by denying the Veteran's dental claim on its merits, the RO apparently determined that new and material evidence had been submitted that was sufficient to reopen her previously-denied dental claim, without specifically stating as much.  Notably however, under Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant.  [Emphasis added by the Board].  See also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  Thus, the Board is required to address the Veteran's previously-denied dental claim first as a claim to reopen, and then if new and material evidence has been submitted, as a claim on the merits.  As discussed below, the Board is remanding this dental claim for additional procedural development.

Recoupment of severance pay

In a letter dated January 11, 1995, the RO sent the Veteran a letter notifying her that she received severance pay in the amount of $43,171.20 on June 8, 1994 for her reactive psychosis condition.  Because the RO awarded the Veteran service connection for her psychosis after the disbursement of this severance pay, the RO proposed to withhold a portion of her compensation payments until this severance pay was recouped.  See the RO's January 11, 1995 letter to the Veteran.  Recoupment began shortly thereafter, and continued until May 2000 when the RO informed the Veteran that it was not withholding any more compensation at that time.  See the RO's May 15, 2000 letter to the Veteran.  
In December 2007, the RO sent the Veteran another letter proposing to initiate recoupment of this severance pay again.  Subsequently, in a letter dated January 29, 2008, the RO decided that the remainder of the Veteran's severance pay must be recouped, and began withholding compensation from the Veteran's award for her service-connected schizoaffective disorder [formerly noted as a reactive psychosis condition].  The Veteran disagreed with this determination and perfected an appeal as to this issue as well.  

All issues have been merged for the sake of economy.  As noted above, in March 2011, the Veteran testified at a personal hearing which was chaired by the undersigned VLJ at the Board's offices in Washington D.C.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

Referred issues

In a December 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for temporomandibular joint disorder (TMJ).  The Veteran did not appeal that determination.  Notably however, at the March 2011 hearing, the Veteran testified that she still experiences TMJ, and that she began treatment for TMJ during her active duty service.  See the March 2011 hearing transcript, pages 23-25.  It appears that the Veteran is attempting to reopen her previously-denied service-connection claim for TMJ.  As that claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  See Godfrey v. Brown, 7 Vet. App. 398 (1995). Accordingly, the issue is referred to the AOJ for appropriate action.

Additionally, with respect to the Veteran's dental compensation claim currently on appeal, the Board notes that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Although it appears that the RO has already referred the Veteran's dental treatment claim to the VA Medical Center (VAMC) of jurisdiction for initial consideration [see the RO's November 2007 rating decision, page 3], it is unclear from the record whether any action was taken by the VAMC to address that claim.  Significantly, the RO notified the Veteran in an October 2010 supplemental statement of the case (SSOC) that she may apply for dental treatment at her nearest VA Medical Center, suggesting that the RO may have never actually referred the Veteran's dental treatment claim to the VAMC in the first place.  Accordingly, the issue of whether the Veteran is eligible for VA dental treatment is referred to the RO to clarify whether adjudication of that claim has already taken place, and if not, to ensure that such is accomplished.  

Remanded issues

The Veteran's right foot bunionectomy, onychomycosis and dental compensation claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the March 2011 hearing, the Veteran specifically indicated that she wished to withdraw her appeal for entitlement to an increased disability rating for a service-connected total hysterectomy with bilateral oophorectomy and history of uterine suspension.  

2.  In March 2006, the RO denied the Veteran's request to reopen her previously-denied service-connection claim for PTSD.  The Veteran did not appeal this decision.  

3.  The evidence associated with the claims folder subsequent to the RO's March 2006 decision is not cumulative or redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

4.  The evidence of record supports a finding that the Veteran currently has PTSD that is related to her military service.

5.  The evidence shows that the Veteran received military disability severance pay based on a psychosis disorder.  She was given a disability discharge from service with $43,171.20 severance pay awarded in June 1994.

6.  Subsequent to the severance pay award, the RO awarded the Veteran service connection for her reactive psychosis condition [now identified as schizoaffective disorder], and assigned an initial disability rating of 10 percent.  


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to her claim of entitlement to an increased disability rating for a service-connected total hysterectomy with bilateral oophorectomy and history of uterine suspension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2010).

2.  The March 2006 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002);            38 C.F.R. §§ 3.104, 20.1103 (2010).

3.  Since the March 2006 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for PTSD.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  Resolving the benefit of the doubt in the Veteran's favor, PTSD was caused by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

5.  As a matter of law, the Veteran's military disability severance pay must be recouped from part of her VA disability compensation benefits paid for the disability for which she was paid severance.  10 U.S.C.A. § 1174 (West 2002 & Supp. 2010); 38 C.F.R. § 3.700 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

With respect to the Veteran's increased rating claim for a total hysterectomy with bilateral oophorectomy and history of uterine suspension, the Veteran has withdrawn this claim from appellate status, and it will be dismissed below.
With respect to the Veteran's PTSD claim, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed in September 2007.  Subsequently, in November 2007, the RO adjudicated this claim in the first instance.  The Veteran filed a timely appeal as to this November 2007 rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision as to her PTSD claim.  
 
Concerning new and material evidence, the Veteran was adequately advised of the bases for the previous denial of her service-connection claim for PTSD in the above-referenced September 2007 VCAA letter, so that she could determine what evidence would be new and material to reopen the claim, as is required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although the September 2007 VCAA letter incorrectly notified the Veteran that her PTSD claim was last denied in December 2002, rather than March 2006, there is no prejudicial error with respect to this notice because both the December 2002 and March 2006 decisions denied the Veteran's PTSD claim for the same reason; namely, that the evidence of record failed to show a current PTSD diagnosis.  See the RO's December 2002 and March 2006 rating decisions respectively.  As such, the Veteran was adequately advised of the bases for the previous denial to determine what evidence would be new and material to reopen her PTSD claim as required by Kent.  In any event, because the Board is reopening the claim herein, the Veteran is not prejudiced by any inadequacy in Kent notice with respect to this issue.

With respect to the Veteran's severance pay claim, the Board notes that where the law is determinative of the issue on appeal, there is no further evidence to be developed.  As the Veteran's severance pay claim must be denied as a matter of law, the Board finds that the provisions of the VCAA are not applicable to the issue decided herein.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) specifically found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Consequently, the Board need not address efforts to comply with the VCAA notice provisions with respect to the Veteran's severance pay claim.  The Board does however note in passing that the RO sent the Veteran a copy of regulations pertaining to recoupment of severance pay under 38 C.F.R. § 3.700 in a March 25, 2008 letter.

Concerning the VA's statutory duty to assist, the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, Social Security Administration (SSA) records, Internet printouts, and lay statements of argument have been obtained.  As will be discussed in more detail below, the Board is remanding the Veteran's right foot bunionectomy and her onychomycosis claims because there appears to be VA treatment records dated in 2009 through 2011 relevant to these claims that have not been associated with the Veteran's claims folder.  See the March 2011 hearing transcript, pages 7, 8, and 15 [referencing foot and nail treatment at the VA in 2009, and a more recent VA foot examination in 2011].  

Additionally, as will be discussed in detail below, the Board is granting the Veteran's PTSD claim herein.  Therefore, a remand to obtain additional VA treatment records pertaining to continued mental health treatment is not necessary.

The Board notes that VA's statutory duty to assist a claimant in the development of a previously finally-denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002).  

As discussed in more detail below, new and material evidence sufficient to reopen the Veteran's service-connection claim for PTSD has in fact been submitted, and the Board is reopening the claim.  Because the Board is also granting the Veteran's PTSD claim herein, no further development is necessary with respect to that issue.  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims.  As noted above, the Veteran testified before the undersigned VLJ at March 2011 hearing.

Accordingly, the Board will address the claims on appeal.  

Dismissal of hysterectomy claim

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.         See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2010).

Analysis

In this case, in a rating decision dated in November 2007, the RO denied the Veteran's claim for a disability rating greater than 50 percent for her service-connected total hysterectomy with bilateral oophorectomy and history of uterine suspension.  The Veteran thereafter perfected an appeal as to this determination.

As noted above however, the Veteran specifically requested to withdraw this appeal on the record at the March 2011 hearing.  See the March 2011 hearing transcript, page 3.  This request to withdraw was also made in writing in statement received by the RO on November 2, 2010.  

The Board therefore finds that the Veteran's withdrawal request qualifies as a valid withdrawal of the above-referenced perfected appeal.  See 38 C.F.R. § 20.204 (2010).  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to this issue.  The matter is dismissed.

Claim to reopen previously-denied PTSD claim

Relevant law and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 3.303 (2010). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

As noted in the Introduction above, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In March 2006, the RO denied the Veteran's request to reopen her previously-denied service-connection claim for PTSD.  The Veteran did not appeal this decision, and it became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

In essence, the RO denied the Veteran's PTSD claim in March 2006 based, in part, on a finding that the Veteran had no clinically diagnosed PTSD disability.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after March 2006] evidence bears directly and substantially upon this finding.

Significantly, the Veteran submitted an additional VA treatment report noting a positive PTSD screening in July 2007.  See the Veteran's  July 27, 2007 VA Psychology Note.  In November 2007, the Veteran submitted a copy of another VA treatment report indicating a diagnosis of PTSD causing "altered mental status."  See the Veteran's November 4, 2007 submissions.  As noted above, the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.            See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that the above-described medical evidence constitutes new and material evidence as to the issue on appeal.  For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of medical opinions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.  See Justus, supra.  

This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claim for PTSD, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2010).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim.

Service connection claim for PTSD

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131  (West 2002);               38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).         

Where a PTSD claim is based on an in-service personal assault, such as the present case, evidence from sources other than the Veteran's service records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272 (1999).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that she was physically and sexually assaulted during her active duty military service, and that these assaults have caused her to develop PTSD. 

As noted above, service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with the applicable criteria; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor. 38 C.F.R. § 3.304(f) (2010).

The Veteran has been variously diagnosed with multiple mental disabilities, to include PTSD, dating back to years prior to the Veteran's current claim.  See, e.g., a November 1997 letter from Dr. E.P.B. [diagnosing PTSD]; the Veteran's February 2, 2000 VA Mental Health Clinic General Progress Note [diagnosing schizoaffective disorder and PTSD]; and the VA treatment reports submitted by the Veteran on in November 2007 [indicating a positive PTSD screen in 2005, and a diagnosis of PTSD causing altered mental status].   Accordingly, element (1) of 38 C.F.R. § 3.304(f), current diagnosis, is satisfied.

Concerning element (2), the Board notes that the Veteran did not serve in combat, nor did she receive any awards or decorations indicative of combat service.  She does not contend otherwise.  Rather, the Veteran claims that she developed PTSD as a result of noncombat stressors during service-namely, several in-service physical and sexual assaults.   To substantiate her accounts of in-service personal assault, the Veteran must provide "credible supporting evidence" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  In this case, after carefully considering the record, the Board finds that the record does in fact contain credible supporting evidence corroborating the Veteran's claimed stressors.

Indeed, the Veteran's service treatment records specifically reference instances of sexual and physical abuse endured by the Veteran.  In particular, a September 1987 treatment report noted that the Veteran was "forced to have sex," and that she was a victim of a "physical/sexual assault."  Subsequently, in October 1987, another report specifically documented treatment for anxiety, depression, and a "rectal tear secondary to sexual abuse."  See the Veteran's September 30, 1987 and October 15, 1987 Chronological Records of Medical Care respectively.  The Veteran has consistently and frequently asserted to VA that she was assaulted in service, and her recollections of these events are consistent with the treatment and descriptions outlined in her service records.  The Board accordingly finds that in-service personal assault is verified in the record, and that element (2) of 38 C.F.R. § 3.304(f) is also satisfied.  

With respect to crucial element (3), nexus or relationship, there is only one medical opinion of record addressing the etiology of the Veteran's PTSD.  In a letter submitted in November 2007, the Veteran's psychiatrist, Dr. E.P.B. noted that after a complete mental examination, "[i]t is my opinion that this patient may suffer from Post Traumatic Stress Disorder which may be the result of three incidents [of physical and sexual assault] that occurred" during the Veteran's active duty service.  Dr. E.P.B. described each occurrence in detail, and opined that "these incidents [have] had a significant effect on the patient[']s overall stability and she is currently under treatment."  See the November 10, 1997 letter from Dr. E.P.B.  

Although Dr. E.P.B. does not definitively link the Veteran's PTSD to her in-service personal assaults, his suggestion that there could be a causal relationship between the two, coupled with the fact that the Veteran has received recurrent diagnoses of PTSD since service to the present day, and that her in-service stressors have been verified, the Board resolves all doubt in the Veteran's favor and finds that element (3) of 38 C.F.R. § 3.304(f) is also satisfied.  The benefit sought on appeal is granted.

The Board acknowledges that the Veteran is already service-connected for schizoaffective disorder, rated 70 percent disabling.  Therefore, for the purposes of assigning an initial rating for the Veteran's PTSD disability, absent evidence differentiating between symptomatology related to her other psychiatric disabilities, and to the extent that it has not been done already, VA should consider all of the Veteran's mental health symptomatology in one collective rating.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The matter of assignment of a disability evaluation will be addressed by the agency of original jurisdiction when it implements this decision.  

Recoupment of severance pay

Relevant law and regulations

Applicable law mandates that a member who has received separation pay under 10 U.S.C.A. § 1174, or severance pay or re-adjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of receipt of such separation pay, severance pay, or re-adjustment pay, of any disability compensation to which he is entitled under the law administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and re-adjustment pay received. 10 U.S.C.A. § 1174(h)(2).

This statute is implemented by VA in 38 C.F.R. § 3.700(a)(3), which states that, "[w]here the disability or disabilities found to be service-connected are the same as those upon which disability severance pay is granted, or where entitlement to disability compensation was established on or after September 15, 1981, an award of compensation will be made subject to recoupment of the disability severance pay."  38 C.F.R. § 3.700(a)(3).

When severance pay is made on or before September 30, 1996, as is the case here, "VA will recoup from disability compensation an amount equal to the total amount of the severance pay" without consideration of the amount withheld for Federal income tax.  Id.

With regard to compensation benefits a veteran is receiving for the disability or disabilities for which severance pay was granted, the regulation provides that "following the initial determination of the degree of disability[,] recoupment shall not be at a monthly rate in excess of the monthly compensable rate payable for that degree of disability."  Id.  However, the regulations further provide that, where service connection compensation benefits are established on or after September 15, 1981, VA "must recoup from that disability compensation" an amount equal to the severance pay the veteran received.  Id.

Analysis

By way of history, the Veteran was awarded $43,171.20 in military severance pay on June 8, 1994 for her brief reactive psychosis condition.  See the RO's January 11, 1995 letter to the Veteran.  Subsequently, in a June 14, 2004 rating decision, the RO awarded the Veteran service-connection for her reactive psychosis and awarded a 10 percent disability rating effective October 1, 1992.  
In the above-referenced January 11, 1995, the RO sent the Veteran a letter notifying her that because she was awarded service connection for her psychosis after the disbursement of her severance pay for the same condition, a portion of her compensation payments would be withheld until this severance pay was recouped.  See the RO's January 11, 1995 letter to the Veteran.  Recoupment began shortly thereafter, and continued until May 2000 when the RO informed the Veteran that it was not withholding any more compensation at that time.  See the RO's May 15, 2000 letter to the Veteran.  

In December 2007, the RO sent the Veteran another letter proposing to initiate recoupment of this severance pay again.  Subsequently, in a letter dated January 29, 2008, the RO decided that the remainder of the Veteran's severance pay must be recouped, and began withholding compensation from the Veteran's award for her service-connected schizoaffective disorder [formerly noted as a reactive psychosis condition].  As noted above, the Veteran disagreed with this determination and perfected an appeal as to this issue.  

After carefully considering the Veteran's claim against recoupment, the Board is of the opinion that, as a matter of law, the claim must be denied.  There is no dispute, and the Veteran does not argue, that she did not receive severance pay as determined by VA.  Rather, it is the Veteran's contention that, because she was told by VA in 2000 that recoupment was no longer necessary based on her 100 percent total rating, recoupment is prohibited.  Additionally, the Veteran argues that withholding money from her compensation award causes her financial hardship, and that such hardship should be considered in determining whether recoupment is proper in her case.  

Applying the facts in this case to the criteria set forth above, the Board finds that VA's recoupment of the Veteran's military disability severance pay is not only proper, but required under the law.  The law does not provide for VA to waive any portion of that recoupment paid for the same disability on any basis.  Therefore, the Veteran's appeal must be denied.

The Board notes that both the VA General Counsel and the Court have addressed the issue of recoupment of military severance pay.  See VAOPGCPREC 14-92 [holding that section 1174 clearly and unambiguously requires that the total amount of any severance payment shall be recouped from VA disability compensation for a disability incurred prior to the date of receipt of the payment]; see also Sabonis v. Brown, 6 Vet. App. 426, 428, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995)[the meaning of the recoupment provision of 10 U.S.C.A. § 1174 is unambiguous].

As pointed out above, the process of recoupment of the Veteran's disability severance pay for her psychosis condition has been taking place since 1995.  It is unfortunate that a mistake was made [as explained to the Veteran in a letter dated March 19, 2008] and the recoupment process stopped for an approximate seven year period.  However, as explained below, the recoupment of the disability severance pay is mandated by law, and there are no identified waiver provisions.

While it is indeed unfortunate that recoupment of the amount in question may create a financial hardship for the Veteran, the Board is bound by the law, and this decision is dictated by the applicable statutes and regulations.  Moreover, the Board is without authority to grant benefits [or, in this particular case, preclude withholding them] as a matter of law.  See 38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].

In summary, because the Veteran received military disability severance pay for her psychosis, VA is required to withhold this part of her disability compensation for the service-connected psychosis, rated at 10 percent, until the total amount of the severance pay is recouped.  The Veteran's claim must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

The appeal of entitlement to an increased disability rating for a service-connected total hysterectomy with bilateral oophorectomy and history of uterine suspension is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.  

Service connection for PTSD is granted.

The withholding of compensation benefits awarded after September 15, 1981 to recoup the amount of severance pay received by the Veteran was proper.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's increased rating claim for  her service-connected bunionectomy with corns, right foot with heel spur, and her new and material evidence claims for dental conditions and onychomycosis must be remanded for further evidentiary development.

VA treatment records

At the March 2011 hearing, the Veteran testified that she underwent a foot examination with Dr. F. at the VA medical facility in Richmond, VA approximately three weeks prior to the hearing.  The Veteran also indicated that she last received treatment for her onychomycosis at either the Richmond or Hampton VA medical facility in 2009.  See the March 2011 hearing transcript, pages 7, 8, and 15.  Significantly, no VA treatment records pertaining to the Veteran's foot problems dated in 2009 or later are currently of record.  

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any outstanding VA treatment reports dated from 2009 to 2011 that are relevant to the Veteran's claim and are not currently in the claims folder should be obtained.

Kent notice

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court determined that to comply with the notice requirements of the VCAA, "VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant."  The Court also noted that "the VCAA requires [VA] to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial."

The VCAA notice letters sent to the Veteran concerning her previously-denied compensation claim for dental conditions [dated in August and December 2006], did not adequately inform the Veteran of the bases for her previous denial, or of the evidence required to reopen her claim, as is required by Kent.  Remand is therefore necessary for compliance with Kent.

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that she identify any additional medical treatment she has received for her foot, toenail and dental problems.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records dated from 2009 to the present day from medical centers in both Hampton and Richmond, VA.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  The VBA should send the Veteran a corrective VCAA notice letter addressing her compensation claim for dental conditions, to include removal of wisdom teeth, crowns, braces, and teeth implants, which complies with the notification requirements of the VCAA, to include the evidentiary requirements as to new and material evidence.  Additionally, the Veteran should be notified of the bases for the previous denial of her dental condition compensation claim so that she may be aware of what evidence would be new and material to reopen this claim.      See Kent, supra.

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should review the Veteran's entire record, and readjudicate her increased rating claim, and her requests to reopen her previously-denied compensation claims for dental conditions and onychomycosis.  If the claims are denied, in whole or in part, the VBA should provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


